February 1, 1911. The opinion of the Court was delivered by
The facts are set out in the order of his Honor, the Circuit Judge, which is affirmed for the reasons therein stated.
Appeal dismissed.
MR. JUSTICE WOODS. I concur. The statute attacked as unconstitutional does nothing more than fix the maximum quantity of bagging and ties which shall be regarded for trade purposes as a component part of a bale of cotton. The important public purpose of the certain and uniform rule laid down by the statute is to induce fairness and prevent disputes between buyers and sellers of the chief commercial product of the State; and the certainty and uniformity which will probably have this result make the statute reasonably adapted to the public purpose in view. There is no substantial interference with freedom of contract, for of course buyers and sellers in agreeing on a price will have in view the bagging and ties which under the statute must be treated as a part of the bale of cotton.